Citation Nr: 0705298	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1977 and from June 1979 to September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, awarded 
service connection for bilateral hearing loss and assigned a 
noncompensable rating effective April 2004.

The June 2004 rating decision also awarded service connection 
for asthma and assigned a 10 percent evaluation effective 
April 2004.  In February 2005, the veteran filed a notice of 
disagreement (NOD) with the initial 10 percent rating 
assigned.  It does not appear that a statement of the case 
(SOC) was issued.  Therefore, the Board must remand the 
claim, pending the issuance of an SOC to the veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran presented testimony before the undersigned in 
July 2006.  The transcript has been obtained and associated 
with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2. The veteran's bilateral hearing loss is currently 
productive of no more than a Level I designation in the right 
ear, and a Level I designation in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
4.86, Tables VI - VII (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in April 2004.  In an April 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for bilateral hearing loss, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  The letter advised 
the veteran that current evidence of a disability was 
required, and described the types of evidence to submit, 
including employment physical examinations, medical evidence 
from hospitals, clinics, and private physicians, and 
insurance examination reports.  He was provided release forms 
for the evidence and was asked to submit any other evidence 
in his possession.  In June 2006, the RO provided notice to 
the veteran consistent with Dingess.  

The April 2004 VCAA notice was properly tailored to the 
application for service-connected benefits.  The RO awarded 
service connection for bilateral hearing loss, in the June 
2004 rating decision and assigned a noncompensable rating 
effective April 2004.  The veteran filed an NOD in February 
2005 with regard to the initial rating assigned.  The claim 
was last adjudicated in a May 2006 supplemental statement of 
the case (SSSOC) wherein the noncompensable rating was 
continued.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, VA outpatient treatment records, a 
VA examination report, private treatment records, and the 
transcript of the July 2006 Travel Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware that 
medical evidence showing current disability was needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also Mayfield 
v. Nicholson, No.  02-1077 (Vet. App. Dec. 21, 2006); ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; a 
VA examination report; private medical records; and the 
transcript from the July 2006 Travel Board hearing.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Service connection for bilateral hearing loss was awarded in 
a June 2004 rating decision, with a noncompensable rating 
assigned effective April 2004.  The veteran contends that his 
service-connected bilateral hearing loss warrants a 
compensable rating as he was issued hearing aids.  He further 
asserts that his impaired hearing affects his daily life, to 
include not being able to go to the movies, participate in 
family discussions, discern words in large crowds, or conduct 
business.   

The veteran's bilateral hearing loss is currently rated as 
zero percent disabling under 38 C.F.R. § 4.85.  Assignments 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied, and raised to the next 
higher numeral.  38 C.F.R. § 4.86(b).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hearing loss falls clearly within the criteria for 
the currently assigned noncompensable rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, while the veteran submitted a February 2004 
private audiogram, it is inadequate for VA rating purposes as 
it does not provide puretone thresholds in decibels or the 
puretone threshold average.  It simply indicates the veteran 
had 100 percent speech discrimination bilaterally.

Upon VA examination in May 2004, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
55
55
LEFT
20
20
55
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The average puretone threshold (a four-frequency average) was 
46 bilaterally.   

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned zero percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  

In that regard, upon VA examination in May 2004, his right 
ear manifested an average puretone threshold of 46 decibels 
and 96 percent of speech discrimination, resulting in a Level 
I designation under Table VI.  38 C.F.R. § 4.85.  The 
veteran's left ear manifested an average puretone threshold 
of 46 decibels and 92 percent of speech discrimination, 
resulting in a Level I designation under Table VI.  Id.  A 
Level I and Level I designation results in a zero percent 
rating under Table VII. 38 C.F.R. § 4.85.    

The veteran's right and left ear hearing loss does not fall 
under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more.  The veteran's left and right ear 
hearing loss also does not fall under the exceptional 
patterns of hearing loss under 38 C.F.R. § 4.86(b), as the 
puretone thresholds while 30 decibels or less at 1000 Hertz, 
were not 70 decibels or more at 2000 Hertz.  

The Board acknowledges the veteran's contentions that he is 
entitled to a higher rating as he wears hearing aids which 
act as a barrier between himself and other people.  He 
asserts the VA examiner did not take into consideration the 
degree of hearing loss which occurred in service and had she; 
he would be entitled to a minimum of 15 percent in each ear 
for a total of 30 percent disabling.  Though each disability 
must be viewed in relation to its history, the Board's 
primary focus is upon the current severity of the disability.  
Francisco, 7 Vet. App. at 57-58.  

While the Board sympathizes with the veteran's difficulty, 
the applicable VA regulations mandate that his hearing loss 
must be evaluated under the Tables provided for in 38 C.F.R. 
§ 4.85.  In doing so, as explained earlier in this decision, 
the test results for hearing loss in both ears warrants no 
more than a zero percent evaluation at any point during the 
course of the claim.  See Fenderson, 12 Vet. App. at 126. 

During the veteran's July 2006 Travel Board hearing he raised 
some question as to whether he is entitled to an increased 
rating for his bilateral hearing loss on an extraschedular 
basis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them in the 
March 2005 SOC, it did not grant increased compensation 
benefits on this basis. The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds no evidence that the veteran's bilateral 
hearing loss, presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, there is no objective evidence of any symptoms 
due to bilateral hearing loss which would render impractical 
the application of the regular schedular standards.  The 
veteran's bilateral hearing loss has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  Thus, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

As noted in the Introduction, in the June 2004 rating 
decision, the RO awarded service connection for asthma and 
assigned a 10 percent rating effective April 2004.  The 
veteran filed a timely NOD in February 2005 with regard to 
the initial 10 percent rating.  See 38 C.F.R. § 20.302(a).  
The Board notes that, in an attached statement dated January 
2005, the veteran indicated he felt that a minimum of a 15 
percent per ear, or a total of a 30 percent for hearing loss, 
was fair.  The Board notes that at no point the veteran 
indicated he would be fully satisfied with the award of a 30 
percent rating.

While the RO awarded a 30 percent rating in a March 2005 
rating decision retroactive to April 2004, in a claim for an 
increased disability rating, the claimant is presumed to be 
seeking the maximum benefit allowed by law and regulation and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Since there has been an initial RO adjudication of the claim 
and an NOD as to the initial disability rating assigned, the 
veteran is entitled to an SOC, and the current lack of an SOC 
with respect to the claim is a procedural defect requiring 
remand. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

The RO must provide the veteran an SOC 
with respect to his claim of entitlement 
to an initial rating in excess of 30 
percent disabling for asthma. The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


